Judgment, Supreme Court, Bronx County (Eugene Oliver, J.), rendered March 6, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing her, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant’s contention that the trial court’s charge effectively instructed the jury to disregard the absence of buy money and improperly marshalled the evidence in favor of the prosecution is unpreserved for appellate review, and we decline to review it in the interest of justice. If we were to review it, we would find that the court’s instruction was proper (People v Covington, 191 AD2d 285, 286, lv denied 81 NY2d 1071). Concur—Nardelli, J. P., Rubin, Mazzarelli and Andrias, JJ.